El Juez Asociado Senos, Hutchison,
emitió la opinión del tribunal.
La transacción, conforme la define el artículo 1711 del Código Civil, “es un contrato por el cual las partes, dando, prometiendo o reteniendo cada una alguna cosa, evitan la provocación de un pleito o ponen término al que había comenzado.”
El artículo 1715 dispone que “no se puede transigir sobre el estado civil de las personas ...”
 Un pleito de filiación no puede ser objeto de una transacción. Antongiorgi v. Antongiorgi, 28 D.P.R. 869.
En un pleito de filiación los abogados de las partes res-. pectivas radicaron un documento titulado “Autorización Judicial para Transigir,” que lee como sigue:
“A la Hon. Corte:
“Comparecen abora la demandante, representada por su defen-sor ad litem José Pagán, y éste a su vez por los abogados Benet & Souffront, y los demandados por los suyos, Angel A. Vázquez, Na-zario & García y Alemañy & Ramírez, y a esa Hon. Corte respe-tuosamente exponen y solicitan:
“1. Que demandante y demandados han acordado dejar defini-tivamente transado el presente litigio, previo allanamiento de los de-mandados a la solicitud informada en la demanda de la actora en cuanto a que se declare a la demandante Germana Pagán hija natural del causante don Juan Asencio Padilla con el,derecho a usar del apellido de dicho causante y previa solicitud además de que se dé por eliminada la contestación a la demanda enmendada obrante en los autos del presente caso, de acuerdo con las cláusulas siguientes:
“A. — La parte demandada consiente en que se dicte sentencia, y la parte demandante acepta, en cuanto a sus derechos y acciones en los bienes que constituyen el caudal hereditario relicto al falleci-miento del expresado causante don Juan Asencio Padilla, por la suma de mil doscientos dólares ($1,200), la cual suma será deposi-tada i nme di at amiente en la Secretaría de esta Hon. Corte, y en dinero efectivo.
“B. — En consideración al recibo de la expresada cantidad, la demandante se’ da por satisfecha en absoluto de la participación que *970le correspondería en los bienes del caudal hereditario del repetido Juan Agencio Padilla.
“II. — Alega además la parte demandante que dicha transacción es útil y conveniente para la menor demandante, y necesaria en abso-luto por los siguientes fundamentos:
“ (1) — Porque en el caso de no prosperar la demanda de autos, que ahora queda resuelta a su favor por el allanamiento de la parte demandada por cualquier circunstancia, como deficiencia de la prueba y otra semejante, la demandante no percibiría un solo centavo de la herencia de su pretendido padre natural, al par que mediante la presente transacción asegura la cantidad que se le ofrece de mlodo definitivo y concluyente.
“(2) Que dicha transacción es útil,_ necesaria y beneficiosa ade-más para los intereses de la menor demandante, porque la dilación en la tramitación del presente pleito, extendida con la apelación de los demandados aun en el caso hipotético de que se obtuviere sen-tencia declarando con lugar la demanda en esta Corte, y los consi-guientes litigios en relación con la definitiva tasación del caudal re-licto, harían que se recibiera por la demandante tan tardíamente una suma no mucho mayor que la que por medio de esta transacción re-cibe, que sus derechos se convertirían en casi ilusorios con una suma así recibida, teniendo en cuenta además los beneficios que dejaría de obtener con la colocación a interés o en otro negocio alguno con la cantidad que desde ahora se le entrega.
“En virtud de los hechos expuestos, .ambas partes comparecien-tes solicitan de esa Hon. Corte que, una vez corridos los trámites-de ley, se sirva dictar sentencia declarando con lugar la presente-petición sobre autorización judicial para transigir, concediendo y otorgando dicha autorización judicial para transigir solicitada por el defensor ad Utem de la menor demandante, por razones de utili-dad y necesidad, aprobando y confirmando en todas sus partes lo estipulado en dicha transacción, y en su consecuencia decretando el archivo definitivo del pleito de auto’s, todo sin especial condena-ción de costas.”
Las minutas de la corte de distrito contienen el siguiente asiento:
“Enero 15 de 1926.
“La Corte aprueba la transacción verificada entre las partes auto-í'izando a José Pagán como defensor de la menor Germana Pagán, para llevarla a efecto, percibiendo dicha menor $800, y los aboga-*971dos de la misma $400, eon cuya transacción estuvo conforme el Fiscal.”
En enero de 1927 otro abogado, en representación de la demandante y de su defensor ad litem, radicó una moción en la cual se alegaba que como resultado de la estipulación arriba mencionada se babía dictado sentencia a virtud de la cual se declaró a la demandante bija natural reconocida de Juan Asencio Padilla y que en ratificación de la ameritada estipulación los $1,200 fueron depositados en la corte, $800 en efectivo y $400 en un pagaré (describiéndolo); y que dicha sentencia nunca babía sido inscrita en el registro de sentencias. En esta moción se solicitaba se dictara una resolución ordenando al secretario que transcribiera dicha sentencia nunc pro tune en el registro de sentencias.
La corte de distrito declaró a Germana Pagan hija natural reconocida de Juan Asencio Padilla, con derecho a llevar su apellido y ordenó al secretario que registrara una sen-tencia de conformidad con los términos de tal decreto.
Germana Pagán ahora instituye otro procedimiento y solicita se dicte sentencia decretando: que la transacción era nula y sin ningún valor; que ella es la hija natural recono-cida de Juan Ascencio Padilla con derecho a usar su apellidoy los demás privilegios que cobija tal reconocimiento; que ella tiene derecho a una participación ascendente a la mitad de lo que correspondió a cada uno de los hijos legítimos de Padilla; y que se ordene a los demandados a rendir cuenta de los frutos, productos y utilidades de los bienes de la herencia a partir de la fecha del fallecimiento de Padilla, a entregarle su paihicipación en la herencia y a pagar todas-las costas, gastos, desembolsos y honorarios de abogado.
La corte de distrito dictó sentencia a favor de la deman-dante por la segunda causa de acción, es decir, estableciendo el estado civil de ella como hija natural reconocida. Deses-timó la acción en lo que a las causas primera y tercera se refería, o sea, en lo relativo a la nulidad de la transacción *972anterior y al supuesto derecho de la demandante a su por-ción estatutoria de los bienes dejados por Padilla. La de-mandante apela de estos pronunciamientos adversos.-
Los apelados descansan en Ex parte Santiago, 21 D.P.R. 377, y Reyes v. Cabassa, 31 D.P.R. 331.
En el caso de Reyes v. Gabassa el interés del abogado de la demandante (bajo un contrato sobre honorarios sujetos al resultado del litigio) en la reclamación de la parte de-mandante de una herencia, había sido incluido en una tran-sacción de dicha reclamación. El juez de distrito al auto-rizar ' la transacción había ordenado a la demandante que pagara a su abogado la mitad de la suma a recibir por ella. La acción de la cual surgió la reclamación fue, como de costumbre, una acción mixta de filiación y de reclamación de herencia. La prueba reveló que el demandado, de confor-midad con los términos de la transacción, había sido relevado de toda responsabilidad pecuniaria ulterior. La doctrina del caso es que bajo tales circunstancias una partida para honorarios de abogado incluida en un memorándum de costas después de dictada sentencia en un pleito de filiación, no debe ser concedida. El caso no es una autoridad para la proposi-ción de que un pleito de filiación puede ser transigido mediante cualquier contrato o convenio celebrado entre las partes.
En el caso de Ex parte Santiago la transacción contenía la siguiente cláusula:
“VI. — Respecto de la primera causa de acción sobre filiación, ejercitada en la demanda enmendada, no se propone transacción al-guna, por tratarse ahí del estado civil de la parte actora, limitán-dose esta transacción a las consecuencias económicas que pueden nacer de la filiación reclamada, o sea, a la segunda causa de acción sobre petición de herencia; quedando en consecuencia, dicha primera causa de acción sobre filiación, sujeta a lo que por la correspondiente sen-tencia resuelva la Hon. Corte.”
En el contrato que tenemos ahora bajo nuestra conside-ración no se puso una cláusula similar. Este se basa y tiene *973por condición el retiro de la contestación de los demandados y la aquiescencia de éstos a la súplica de la demandante de que se dictara un decreto estableciendo su derecho como bija natural a llevar el apellido Padilla.
En el caso de Santiago no babía duda respecto a la inten-ción de las partes de excluir el pleito de filiación propia-mente dicbo del convenio sobre transacción. Allí la cues-tión era si esto podía hacerse o no, y no si se babía hecho o no. La parte principal de la opinión puede hallarse en el siguiente párrafo:
“Estamos conformes con el Fiscal apelante en que las dos accio-nes ejercitadas en los cuatro pleitos de referencia están tan íntima-mente relacionadas, que difícilmente pueden separarse la una de la otra. Esto no obstante, atendidas las circunstancias concurrentes, opinamos que debe confirmarse la sentencia apelada.”
En el presente caso la cuestión es si la intención de las-partes fué terminar el pleito de filiación mediante una tran-sacción, y no si ellos podían haber excluido la cuestión del estado civil de la demandante a virtud de algún otro con-venio. Oscar Souffront, quien era originalmente uno de los abogados de la demandante, ocupó la silla testifical como-testigo de los demandados y dió como una de sus razones-que él tenía alguna duda respecto ál resultado final del pleito de filiación. El haberse terminado el pleito de filiación mediante la aquiescencia de los demandados, se aduce como un hecho en la exposición de motivos por los cuales la transac-ción debía considerarse beneficiosa, conveniente y necesaria para la demandante. Uno de los supuestos motivos era que la demadante de ningún modo recibiría mucho más de los $1,200 ofrecídosle como transacción de su pleito.
Prueba documental aducida durante el juicio tendía a demostrar que la demandante, de haber proseguido su pleito original hasta un final fructuoso, en vez de- aceptar una transacción, hubiera recibido varios miles de dólares. La contención del apelante, fundada en esta prueba, es que ella *974hubiese recibido $7,178.61. Los demandados, mediante el pago de $1,200 y retirando sn contestación, evitaron el riesgo de ser competidos a pagar una suma mucho mayor. El haber retirado la contestación y la aquiescencia de los demandados a la súplica de la demandante para que se dictara una sen-tencia estableciendo su status como hija natural reconocida, eran tan parte de la causa (consideration) para que la de-mandante aceptara la transacción, como el pago de los $1,200. En cambio de los $1,200, de retirar la demanda y de la aquiescencia en la reclamación de la demandante a que se decretara su status de hija natural reconocida, la demandante abandonó su derecho a todas las ventajas y beneficios pecu-niarios incidentales a ese status en exceso de la suma de $1,200. La diferencia entre los $1,200 y el valor material de la participación de la demandante en la herencia de su padre fué el precio que la demandante pagó por el reconoci-miento inmediato de su derecho a llevar el apellido de su padre y a eliminar alguna demora y quizá algún riesgo en cuanto al resultado final del pleito.
El fin claro de las partes, según se dice en la cláusula iaicial del convenio, fué terminar el litigio que entonces estaba pendiente. Fué tan sólo debido a la prohibición con-tenida en el artículo 1715 que ellos no lograron obtener ese resultado. Al igual que en el caso de Antongiorgi v. Aniongiorgi et al., 28 D.P.R. 869, el convenio era un todo indivisible. Era enteramente contrario a la prohibición estatutoria y por consiguiente írrito y nulo..
 La corte de distrito resolvió que la demandante, al solicitar se ordenara al secretario que transcribiera la sentencia dictada en el pleito original, había ratificado la transacción anterior y que, habiendo así aceptado el beneficio de la aquiescencia de la parte demandada en la demanda radicada en tal pleito original, .estaba impedida de negar la validez del convenio. Esta decisión está inmediatamente después de la conclusión de que el convenio de transacción se *975refería solamente a la suma que la demandante debía recibir como participación en los bienes dejados por Padilla, y que olla no envolvía su estado civil. Ni la opinión de la corte de distrito ni el alegato de los apelados explica cómo la de-mandante al aceptar el beneficio de la aquiescencia de la demandada en la alegación que ella hacía de que se le reco-nociera su status de hija natural reconocida está impedida de negar la validez de un contrato del cual ellos dicen había sido excluida la cuestión de tal estado civil. El juez de dis-trito no resolvió y los apelados no sostienen que pueda surgir ninguna cuestión de impedimento (estoppel) de la aceptación de beneficios bajo un contrato que es contrario a la política y por consiguiente nulo.
Es ley familiar que una persona aceptando los beneficios derivados de un contrato puede estar impedida de atacar la existencia, validez y efecto de tal contrato. Una excepción bien reconocida a la regia es que “cuando el contrato es nulo por ser contrario a la política pública, una persona que ha, aceptado un beneficio bajo el mismo no estará impedida de defenderse de dicho contrato al tratarse de poner en vigor contra ella.” 21 C. J. 1209, see. 211. Tal contrato no puede convalidarse mediante ratificación ni por la doctrina de estoppel. 13 C. J. 506, secciones 452 y 453. Véase también 2 Scaevola 28, 31, 149 y 175.

Debe revocarse la sentencia de la corte de distrito en tanto en cuanto se refiere a los pronunciamientos apelados, y devolverse el caso a la corte inferior para ulteriores pro-cedimientos no incompatibles con esta opinión, todo sin especial pronunciamiento de costas.